Citation Nr: 1444776	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-29 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for duodenal ulcer with residual postoperative ventral hernia and digestive problems.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's duodenal ulcer with residual postoperative ventral hernia and digestive problems are related to service.


CONCLUSION OF LAW

The criteria for service connection for duodenal ulcer with residual postoperative ventral hernia and digestive problems have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that he had stomach problems during service and that these stomach problems caused an ulcer for which he was treated surgically a few years after service.  He reported that this condition caused an abdominal hernia and residual digestive problems.  Service treatment records show the Veteran was treated during service for epigastric pain in 1968.  On his report of medical history form completed at separation from service, the Veteran noted pain or pressure of the chest.  The clinical examination at separation from service did not indicate digestive problems.

Private treatment records from MMC show the Veteran was hospitalized in March and April 1973 for abdominal pains.  The Veteran reported that he had been diagnosed with an acute duodenal ulcer in 1972.  The provider believed that the Veteran had had an ulcer since 1968 and that a hemi-gastrectomy and vagotomy should be done.

The Veteran had a VA Compensation and Pension examination in July 2010.  The examiner summarized the Veteran's medical history and performed an examination.  The examiner diagnosed duodenal ulcer and indicated that it was initially diagnosed in 1973.  The examiner also noted the subsequent hemigrastrectomy and vagotomy procedure.  The examiner opined that the condition is less likely as not related to the symptoms shown in service given the inadequate objective evidence of a diagnosis of an ulcer during service or within one year of separation from service.  Unfortunately, the examiner did not discuss the Veteran's statements regarding his symptoms during and subsequent to service and whether his symptoms could have been the start or cause of his subsequently diagnosed ulcer.  As such, the opinion is not adequate for rating purposes.
The Veteran submitted a statement from the medic that treated him during service.  The medic reported that the Veteran had an upset stomach most of the time but that he could not offer relief because he did not have antacids or Kaopectate.  He indicated that the Veteran's family sent antacids.  After service, he and the Veteran kept in contact and he advised the Veteran to see a doctor about his continuing symptoms.  Subsequently, the Veteran sought treatment and an ulcer was diagnosed.  He believes that the stress of combat contributed to the Veteran's stomach problems.

In October 2012, the Veteran submitted a statement from a private doctor.  The doctor indicated that he reviewed documents related to the claim, including medical records and testimonials.  He opined that it is more likely than not that the gastrointestinal symptoms the Veteran experienced in service were related to a duodenal ulcer event even though it was not officially diagnosed during or within one year of separation from service.  He said the pathology report from surgery in 1973 indicated a penetrating ulcer in the region of the duodenal cuff and that in combination with the objective information with his history, that more likely than not, the Veteran's gastrointestinal symptoms during service were at least in part due to the ulcer.

Based on the foregoing, the Board finds that service connection for duodenal ulcer with residual postoperative ventral hernia and digestive problems is warranted.  While the VA examiner provided a negative nexus opinion, the examiner did not discuss the Veteran's symptoms during service or his lay statements regarding his symptoms subsequent to service.  Consequently, the Board finds that that opinion is inadequate for rating purposes.  The opinion from the private provider links the Veteran's duodenal ulcer to service and is based on a review of the records and the Veteran's lay statements.  Accordingly, the Board finds that the evidence favors service connection for duodenal ulcer with residual postoperative ventral hernia and digestive problems.  The appeal is granted.


ORDER

Service connection for duodenal ulcer with residual postoperative ventral hernia and digestive problems is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


